Order denying motion to vacate reversed, on the law and facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on the ground that the irregularities constituting the basis of the application for examination of ballots were entirely unsubstantial, and on the further ground that such examination of the ballots would be futile in view of the failure to preserve the ballots in accordance with the law. Van Kirk, P. J., Hinman, Davis, Whitmyer and Hill, JJ., concur.